DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-24, 26, 30-31 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over McAuley (U.S Publication No. 2008/0060657 A1).
Regarding claim 19, McAuley discloses a nasal seal comprising: 
a seal body (Fig. 8) formed of a soft flexible material (see Paragraph 0054 and 0057, the prong body may be made of flexible plastics or material or rubber, such as silicone, thermoset elastomers or thermoplastic elastomers; Silicone is a known soft material in the art) and defining an inner cavity and a supply opening (see annotated Fig. 8 below, where the prong body connects to the body part, as in Fig. 
a first portion (see annotated Fig. 8 below) that comprises the supply opening (see Paragraph 0044, the body part 22 connects to the prong part 21 and conveys respiratory gases therethrough); 
a second portion (see annotated Fig. 8 below, also see Paragraph 0058) that comprises a first nostril prong (50) and a second nostril prong (51); 
a bellows structure (52/53, see Fig. 8; also see Paragraph 0058) located between the first portion and the second portion (see Fig. 8, the bellows 52/53 are positioned between the first portion and second portion), wherein the bellows structure is configured to deform to vary a distance between the first portion and the second portion (see Paragraph 0055, the corrugations of bellows 52/53 allow for movement of each of the prongs and movement of the cannula 49).
Though prior art drawings are not interpreted as depicting scale, unless specified, drawings can be relied upon for what they would reasonably teach one of ordinary skill in the art (MPEP 2125).  McAuley suggests wherein a total width of the first portion is at least about 90 percent of a total width of the second portion (see Fig. 4 and 8, the total width of the first portion appears to be at least 90 percent of the total width of the second portion) and thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a first portion with at least about 90 percent of a total width of the second portion, in order to provide a larger supporting structure for the nasal prongs to extend from (Paragraph 0044).
Regarding claim 20, the device of McAuley discloses the device of claim 19.
McAuley further suggests wherein a total width of the first portion is at least about 95 percent of a total width of the second portion (see Fig. 4 and 8, the total width of the first portion appears to be at least 95 percent of the total width of the second portion) and thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a first portion with at least about 90 percent of a total width of the second portion, in order to provide a larger supporting structure for the nasal prongs to extend from (Paragraph 0044). 
Regarding claim 21, the device of McAuley discloses the device of claim 19.


    PNG
    media_image1.png
    354
    499
    media_image1.png
    Greyscale

Regarding claim 22, the device of McAuley discloses the device of claim 19.
McAuley is silent regarding wherein the total width of the first portion is greater than total width of the second portion.
However, the first portion of McAuley supports the second portion, as the nasal prongs extend from the seal body (see Paragraph 0044 and 0058 and Fig. 8, the nasal prongs 50/51 extend from the seal body 49 and are the base structure from which they may flex and bend through the bellows portions 52/53). Since the nasal prongs are meant to be able to move, rather than the seal body, making the first portion have a greater width will provide more resistance to deformation in that region and will provide some support for the nasal prongs to flex and move when they are strained. As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of McAuley to include a first portion with a greater total width than that of the 
Regarding claim 23, the device of McAuley discloses the device of claim 19.
Though prior art drawings are not interpreted as depicting scale, unless specified, drawings can be relied upon for what they would reasonably teach one of ordinary skill in the art (MPEP 2125). McAuley further discloses wherein the first nostril prong defines a first opening and the second nostril prong defines a second opening (see Fig. 5 and 12, each of the prongs has an opening that extends therethrough), wherein each of the first opening and the second opening comprises a major axis, wherein each of the first opening and the second opening are asymmetric about the major axis (see Paragraph 0044, 0061 and Fig. 5 and 12; the openings of the prongs are substantially oval shaped, with a major axis across the greatest length of the oval; Furthermore, it appears that the oval openings are not symmetrical about the major axis).
Regarding claim 24, the device of McAuley discloses the device of claim 23.
McAuley further discloses wherein the first opening and the second opening comprise a minor axis, wherein an inner portion of the minor axis is smaller than an outer portion of the minor axis (see Fig. 5 and 12; The major axis of the elliptical opening can be bisected by a minor axis, and it appears that the medial portion of the minor axis is smaller than the lateral portion of the minor axis).
	Regarding claim 26, the device of McAuley discloses the device of claim 19. 
	McAuley is silent regarding wherein the supply opening is wider than the total width of the second portion.
However, the first portion of McAuley supports the second portion, as the nasal prongs extend from the seal body (see Paragraph 0044 and 0058 and Fig. 8, the nasal prongs 50/51 extend from the seal body 49 and are the base structure from which they may flex and bend through the bellows portions 52/53). Since the nasal prongs are meant to be able to move, rather than the seal body, making the first portion that includes the supply opening a greater width will provide more resistance to deformation in that region and will provide some support for the nasal prongs to flex and move when they are strained. As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of McAuley to include a first portion and the supply 
Regarding claim 30, the device of McAuley discloses the device of claim 19.
	McAuley further discloses a clip (22) that is constructed from a material that is more rigid than a material of the seal (see Paragraph 0044, the tubular body 26 is made of a flexible plastic or rubber material; also see Paragraph 0049, the body part 22 is preferably made of a hard or rigid plastic material) and is configured to connect the seal to a frame (see Fig. 2, 4 and 11, the body part 22 connects the prong part 21 to a frame of 23).
McAuley is silent regarding wherein the clip defines a male connection portion configured to engage a female connection portion of the frame.
	However, McAuley also teaches that the connection between the clip and the frame may be other appropriate connections (see Paragraph 0048, a ball and socket joint, or similar pivoting/swiveling connections, are preferable; Further, providing the clip 22 with the ball and the frame 23 with the socket would provide the same connection mechanism without compromising the preferable pivoting function).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of McAuley to include a clip defining a male ball connection portion to engage a female socket connection portion of the frame, such as that taught by McAuley, in order to provide another connection that may be utilized while still providing rotation to prevent dislodgement of the nasal cannula from the user’s nares (Paragraph 0048).
	Regarding claim 31, the device of McAuley discloses the device of claim 30.
	McAuley further discloses wherein the clip comprises a bias flow vent (bias flow outlet vent 38, see Paragraph 0046; Examiner is reading bias flow vent as a vent arrangement on the lateral side of the frame that supports the seal, as defined in Paragraph 00237 of Applicants Specification).
	Regarding claim 33, the device of McAuley discloses the device of claim 19.
	McAuley further discloses wherein a wall thickness of the first portion is different than a wall thickness of the second portion (It is noted that the claim limitation does not specify which thickness, simply requiring any thickness of the first portion being different than any thickness of the second portion ; see Paragraph 0044, the prongs flare outwardly and are formed such that the ends of the prongs are 
	Regarding claim 34, the device of McAuley discloses the device of claim 33.
	McAuley further discloses wherein a wall thickness of the first and second nostril prongs is different than a wall thickness of a region of the second portion that connects the first and second nostril prongs (see Paragraph 0044, the prongs flare outwardly and are formed such that the ends of the prongs are thinner than the cross-section of the rest of the prongs; Since the prongs have two different thicknesses across their lengths, at least one of these thicknesses will be different than a wall thickness of the second portion that connects the prongs).
Claims 19-24, 26, 30-31 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Baecke (U.S Publication No. 2012/0266890 A1).
Regarding claim 19, Baecke discloses a nasal seal comprising:
a seal body (10, also see Fig. 2-4) formed of a soft flexible material (see Paragraph 0017, the pad portion 10 is said to be soft; also see Paragraph 0021, the bellows provide flexibility to the soft pad portion, and so the material must be at least partially flexible) and defining an inner cavity (see Fig. 2-4, the seal body has an interior cavity to deliver the gas to the nasal openings), and a supply opening (see annotated Fig. 4 below, where the seal body connects to base portion 5) for supply of breathing gases from the inner cavity to the patient (see Paragraphs 0026-0028, gas enters the seal body where the seal body connects to base portion 5), the seal body comprising:
a first portion that comprises the supply opening (see annotated Fig. 4 below); 
a second portion (see annotated Fig. 4 below) that comprises a first nostril prong (35; see Paragraph 0017, the air holes 35/40 may have protrusions about the openings to aid in engagement with the user’s nostrils) and a second nostril prong (40; see Paragraph 0017, the air holes 35/40 may have protrusions about the openings to aid in engagement with the user’s nostrils).
a bellows structure (see annotated Fig. 4 below) located between the first portion and the second portion (The bellows are positioned between the first and second portions), wherein the bellows structure is configured to deform to vary a distance between the first portion and the second portion (see 

    PNG
    media_image2.png
    360
    589
    media_image2.png
    Greyscale

Though prior art drawings are not interpreted as depicting scale, unless specified, drawings can be relied upon for what they would reasonably teach one of ordinary skill in the art (MPEP 2125).  Baecke suggests wherein a total width of the first portion is at least about 90 percent of a total width of the second portion (see annotated Fig. 4, the total width of the first portion appears to be at least 90 percent of the total width of the second portion) and thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a first portion with at least about 90 percent of a total width of the second portion, in order to provide a larger supporting structure to allow the patient interface portion to move horizontally and vertically (Paragraph 0022).
Regarding claim 20, the device of Baecke discloses the device of claim 19.
Baecke further suggests wherein a total width of the first portion is at least about 95 percent of a total width of the second portion (see annotated Fig. 4, the total width of the first portion appears to be at least 95 percent of the total width of the second portion) and thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a first portion with at least about 95 percent of a total width of the second portion, in order to provide a 
Regarding claim 21, the device of Baecke discloses the device of claim 19.
Baecke further discloses wherein a total width of the first portion is at least about 97.5 percent of a total width of the second portion (see annotated Fig. 4, the total width of the first portion appears to be at least 97.5 percent of the total width of the second portion), and thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a first portion with at least about 97.5 percent of a total width of the second portion, in order to provide a larger supporting structure to allow the patient interface portion to move horizontally and vertically (Paragraph 0022).
Regarding claim 22, the device of Baecke discloses the device of claim 19.
Baecke further discloses wherein the total width of the first portion is greater than total width of the second portion (see annotated Fig. 4, the total width of the first portion appears to be greater than the total width of the second portion), and thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a first portion with a greater total width than a total width of the second portion, in order to provide a larger supporting structure to allow the patient interface portion to move horizontally and vertically (Paragraph 0022).
Regarding claim 27, the device of Baecke discloses the device of claim 19.
Baecke further discloses a clip (see annotated Fig. 4 below) that is constructed from a material that is more rigid than a material of the seal body (see Paragraph 0017, the base portion 5 may be relatively harder than the soft pad portion 10) and is configured to connect the seal to a frame (5), wherein the clip is attached to the seal body and extends around the supply opening (see annotated Fig. 4, the clip connects to the seal body and is on either side of the supply opening, and thus can be said to extend around the supply opening), wherein the seal body further comprises a rib that contacts the clip (see annotated Fig. 4 below, the rib contacts the clip).

    PNG
    media_image3.png
    344
    577
    media_image3.png
    Greyscale

Regarding claim 28, the device of Baecke discloses the device of claim 27.
	Baecke further discloses wherein the rib extends outwardly away from the inner cavity (see annotated Fig. 4, a portion of the rib extends outward/downward and away from the inner cavity from 55).
Regarding claim 29, the device of Baecke discloses the device of claim 27.
	Baecke further discloses wherein the rib extends inwardly toward the inner cavity (see annotated Fig. 4, a portion of the rib extends inward towards the inner cavity to enclose the clip).
	Regarding claim 32, the device of Baecke discloses the device of claim 19.
	Baecke further discloses support features that extend from each lower outer corner of the seal body and are configured to contact and upper lip of a user in use (25/30, see Paragraph 0023-0024, the upper surfaces 25/30 and the side surface 75 provide sealing close to or against the upper lip of the user; Additionally the surfaces of 25/30 extend from a lower outer corner of the seal body from the side surface 75).
	Regarding claim 33, the device of Baecke discloses the device of claim 19.
Though prior art drawings are not interpreted as depicting scale, unless specified, drawings can be relied upon for what they would reasonably teach one of ordinary skill in the art (MPEP 2125).  Baecke further discloses wherein a wall thickness of the first portion is different than a wall thickness of the second portion (see annotated Fig. 4, the wall thickness of the first portion below 55 is thicker and thinner in some sections than a wall thickness of the second portion).
Regarding claim 35, the device of Baecke discloses the device of claim 33.
.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over McAuley (U.S Publication No. 2008/0060657 A1), as applied to claim 24, in further view of Farkas (Geography of the Nose, 1986).
Regarding claim 25, the device of McAuley discloses the device of claim 24.
McAuley is silent regarding wherein a ratio of the inner portion to the outer portion of the minor axis is about 6:7.
However, McAuley first discloses wherein the nasal prong openings have a quasi-elliptical shape (see Fig. 5 and 12).
Farkas et. al teaches wherein nostril shapes are known to have a range of similar quasi-elliptical shape that are asymmetrical (see Fig. 24-27 for example, where the profiles of the nostrils are all elliptical but are not perfectly symmetrical, and thus must have at least a ratio between the inner portion to the outer portion of the minor axis therethrough).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of McAuley to try different shaping of the prongs so as to provide a compatible interface with the different types of anatomical nostril shaping, such as that taught by Farkas. The particular dimensions required appear to merely fall within what would be expected as one particular adaptation of the prong shaping to the known range of human nostril anatomy. Furthermore see MPEP 2143 (I)(E), as such a modification merely suggests changing to prong shape across the known range of human nostril anatomical shaping.
Claims 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Baecke (U.S Publication No. 2012/0266890 A1), as applied to claims 19, 33 and 35, in further view of Guney (U.S Publication No. 2009/0044808 A1).
Regarding claim 36, the device of Baecke discloses the device of claim 35.

Guney discloses (see Paragraph 0349, the gusset section may have a wall thickness of about 0.75mm, or up to 1.5mm, or other possible thicknesses to adjust rigidity and springiness for the nasal prongs; Furthermore, see annotated Fig. 4 of Baecke above, the thicknesses of 55 in the first portion and the bellows portion are the same thickness).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Baecke to include a wall thickness in the first portion and the bellows structure between 0.7 mm and 1.0 mm, such as that taught by Guney, in order to adjust the rigidity and springiness of the two sections (Paragraph 0349) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Also see MPEP 2144.05.
Regarding claim 38, the device of Baecke discloses the device of claim 35.
Baecke is silent regarding wherein the wall thickness of the region of the second portion that connects the first and second nostril prongs is between 0.7 mm and 0.8 mm.
Guney discloses wherein the wall thickness of the region of the second portion that connects the first and second nostril prongs is between 0.7 mm and 0.8 mm (see Fig. 5-13-1, 5-13-2 and Paragraph 0278; the thickness of d2 that may be between the two prongs may have a thickness of about 0.75 mm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of McAuley to include a wall thickness of the region of the second portion that connects the first and second nostril prongs between 0.7 mm and 0.8 mm, as Applicant appears to have placed no criticality on the claimed range (see Paragraph 00229, where the thickness may of the seal prong base can be in the range of 0.9 to about 1.1 mm) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a .
Claims 37 is rejected under 35 U.S.C. 103 as being unpatentable over McAuley (U.S Publication No. 2008/0060657 A1), as applied to claim 19 and 33-34, in further view of Guney (U.S Publication No. 2009/0044808 A1).
Regarding claim 37, the device of McAuley discloses the device of claim 34.
McAuley is silent regarding wherein the wall thickness of the first and second nostril prongs is between 0.9 mm and 1.1 mm.
Guney teaches wherein the wall thickness of the first and second nostril prongs is between 0.9 mm and 1.1 mm (see Fig. 5-13-1 and Paragraph 0278; the stalk 1527 of the prong may have a thickness d4 of 0.6-1.0 mm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of McAuley to include a wall thickness of the first and second nostril prongs between 0.9 and 1.1 mm, as Applicant appears to have placed no criticality on the claimed range (see Paragraph 00229, where the thickness may of the seal prong base can be in the range of 0.9 to about 1.1 mm) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Also see MPEP 2144.05.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S Patent No. 9,205,215 B2 to McAuley - additional nasal prong structure that includes clearer figures of the profile of the nasal prongs and nasal prong openings, particularly Fig. 6.
EP 2,679,266 A1 to Sandoni - nasal prong interface with an intermediate clip structure that connects a frame of a gas conduit to the flexible nasal prong structure. Additionally includes mating of male and female connecting portions to connect clip to the other structures.
U.S 2007/0125387 A1 to Zollinger - nasal prong structure with bellows portion that is specifically of smaller thickness to enhance the flexibility and allow greater movement of the nasal prongs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378.  The examiner can normally be reached on Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                           
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785